Citation Nr: 0318314	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from November 1987 to May 
1988, and from November 1988 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  


VACATUR

The veteran's original claim, filed in April 1999, sought 
service connection for a left ankle disorder.  Service 
connection was denied in June 1999, and the veteran perfected 
an appeal as to that issue.  In a March 2003 letter, the 
veteran was informed that he had a period of 90 days to 
submit additional medical evidence pertaining to his claim. 

The Board issued a decision on the merits of the veteran's 
claim on April 25, 2003.  Prior to the Board's decision, and 
unknown to the Board, the veteran submitted evidence in the 
form of an MRI report and accompanying opinion.  This 
evidence was received at the RO in March 2003, and had not 
been forwarded to the Board.  The Board has since received 
that evidence.  In light of this newly received evidence, the 
Board has concluded that its April 25, 2003 decision must be 
vacated because it was not based on all available evidence 
and the veteran was thus deprived of due process.  See 38 
C.F.R. §§ 20.904 (2002).  


ORDER

The Board's April 25, 2003 decision is vacated.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

